

FIRST AMENDMENT TO GLOBAL FORBEARANCE AGREEMENT




This FIRST AMENDMENT TO GLOBAL FORBEARANCE AGREEMENT (this “Amendment”) is dated
as of June __, 2010, by and between (i) VIRIDIS CAPITAL, LLC (“Viridis”), (ii)
GREENSHIFT CORPORATION (“GreenShift”), (iii) the subsidiaries and affiliates of
GreenShift and Viridis listed on Schedule 1 attached hereto (the “Subsidiaries”)
(Viridis, GreenShift and the Subsidiaries shall be collectively referred to
herein as the “Obligors”), and (ii) YA GLOBAL INVESTMENTS, L.P., formerly known
as Cornell Capital Partners, LP, a Cayman Island exempt limited partnership (the
“Lender”), and having offices located at 101 Hudson Street Suite 3700, Jersey
City, New Jersey 07302.
 
 
Background



Reference is made to that certain Global Forbearance Agreement dated as of
December 9, 2009 entered into by and among the Lender and the Obligors (the
“Agreement”).  All capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Agreement.


Pursuant to the terms of the Agreement, the Lender’s agreement to forbear from
exercising its rights and remedies against the Obligors as a result of the
Stated Defaults was expressly conditioned upon the Obligors satisfying the
Conditions Subsequent on or before December 31, 2009.  The Obligors have
requested that the Lender extend the date by which the Obligors must satisfy the
Conditions Subsequent, and the Lender has agreed to extend such date, but only
upon the terms and conditions set forth herein.


Accordingly, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, it is hereby agreed by and among the Obligors and
the Lender as follows:


Acknowledgement of Debt


1.  
The Obligors hereby acknowledge and agree that, in accordance with the terms and
conditions of the Agreement, the Financing Documents, and the Related Documents,
the Obligors are unconditionally, collectively, jointly, and severally liable to
the Lender for all of the Obligations, without set off, counterclaim or offset.

Waiver of Claims
 
2.  
The Obligors hereby acknowledge and agree that none of the Obligors have any
offsets, defenses, claims, or counterclaims against the Lender, its general
partner, and its investment manager, and each of their respective agents,
servants, attorneys, advisors, officers, directors, employees, affiliates,
partners, members, managers, predecessors, successors, and assigns (singly and
collectively, as the “Released Parties”), with respect to the Obligations, the
Financing Documents, the Agreement, the Related Documents, the transactions set
forth or otherwise contemplated therein, or otherwise, and that if the Obligors
now have, or ever did have, any offsets, defenses, claims, or counterclaims
against any of the Released Parties, whether known or unknown, at law or in
equity, from the beginning of the world through this date and through the time
of execution of this Amendment, all of them are hereby expressly WAIVED, and the
Obligors each hereby RELEASE each of the Released Parties from any and all
liability therefor.
 

Conditions Precedent


3.  
The Lender’s agreements, all as more particularly set forth herein, shall not be
effective unless and until each of the following conditions precedent have been
fulfilled, all as determined by the Lender in its sole and exclusive discretion:
 

a.  
All action on the part of the Obligors necessary for the valid execution,
delivery and performance by the Obligors of this Amendment shall have been duly
and effectively taken and evidence thereof, including, without limitation, an
opinion of the Obligors’ counsel, satisfactory to the Lender in all respects
shall have been provided to the Lender; and
 

b.  
This Amendment shall be executed and delivered to the Lender by the parties
thereto, shall be in full force and effect and shall be form and substance
satisfactory to the Lender.

Amendments to Agreement
 
4.  
Subject to the satisfaction of the conditions set forth in Section 3 above, the
Lender and the Obligors hereby agree that the Agreement is hereby amended as
follows:
 

a.  
The date “March 31, 2011” contained in the third paragraph of the Background
section of the Agreement is hereby deleted and the date “December 31, 2012” is
inserted in its place.
 

b.  
The date “December 31, 2009” contained in Section 5 of the Agreement is hereby
deleted and the date “[June ___, 2010]” inserted in its place.
 

c.  
Section 10 of the Agreement shall be deleted in its entirety and replaced with
the following:

 
[Reserved.]
 
d.  
Section 13 of the Agreement shall be deleted in its entirety and replaced with
the following:
 

From and after the later to occur of the Effective Date, and the date of the
satisfaction of the Conditions Subsequent in accordance with Section 5 hereof,
and in consideration of the Obligors’ performance in accordance with this
Agreement, the Lender shall forbear (except with respect to the exercise of
rights against (A) the Pledged Shares under the Pledge Agreement pursuant to
Section 9, above, and (B) the COES Systems (as defined below)) from enforcing
the Lender’s rights and remedies as a result of the Stated Defaults until the
earlier of (a) the occurrence of a Termination Event (as defined below), or (b)
the Termination Date.  Notwithstanding the foregoing, nothing contained in this
Agreement or the other Financing Documents shall constitute a waiver by the
Lender of any default or event of default, whether now existing or hereafter
arising (including, without limitation, the Stated Defaults).  This Agreement
shall only constitute an agreement by the Lender to forbear from enforcing its
rights and remedies upon the terms and conditions set forth herein.  For the
avoidance of doubt, the Obligors expressly acknowledge and agree that the Lender
shall be entirely free to exercise any and all of its rights and remedies
whether under the Financing Documents or otherwise (i) unless and until the
satisfaction of the Conditions Subsequent in accordance with the provisions of
Section 5 hereof; and (ii) at any time (even after satisfaction of the
Conditions Subsequent) with respect to the (x) Pledged Shares, and (y) the corn
oil extraction systems owned and operated by GS COES (Yorkville I), LLC at the
ethanol plants listed on the attached Schedule 2-b, and/or any contracts,
licenses, agreements, or other personal property related thereto or used in
connection therewith (collectively, the “COES Systems”).
 
e.  
Section 15 of the Agreement shall be amended by inserting the following as new
Section 15(k):
 

 
k.
The Obligors (i) make any payments, or (ii) sell, issue, transfer, or assign
stock in any of the Obligors, to JMJ Financial Corporation or its affiliates.

 
Notwithstanding anything to the contrary contained in the Financing Documents,
this Agreement, and/or the Related Documents, the Obligors and the Lender
acknowledge and agree that the occurrence of a default under that certain
Management Agreement dated as of June __, 2010 by and between GreenShift and YA
Corn Oil Systems, LLC shall not be deemed to be a Termination Event under this
Agreement or an Event of Default under that certain Amended and Restated Secured
Convertible Debenture dated as of June __, 2010 issued by GreenShift in favor of
the Lender in the original principal amount of $[______________].
 
f.  
Section 18 of the Agreement shall be deleted in its entirety and replaced with
the following:
 

All notices hereunder to any party hereto shall be in writing and (i) hand
delivered, (ii) sent by a nationally recognized overnight courier, or (iii)
posted in the United States mail by registered or certified mail, return receipt
requested, addressed to such party at its address indicated below:
 
If to any Obligor:
c/o GreenShift Corporation
 
One Penn Plaza, Suite 1612
 
New York, NY  10119
 
Attn: Kevin Kreisler
 
Telephone: 212-994-5374
 
Facsimile:  646-572-6336
   
With a Copy to:
Glenn Schoenfeld, Esquire
 
405 Park Avenue, Suite 502
 
New York, New York 10022
 
Telephone: 212-754-7000
 
Facsimile:  212-758-0143
   
If to the Lender:
YA Global Investments, L.P.
 
c/o Yorkville Advisors, LLC
 
101 Hudson Street, Suite 3700
 
Jersey City, New Jersey 07302
 
Attention:  Mr. Troy Rillo
   
With a copy to:
Douglas K. Clarke, Esquire
 
Riemer & Braunstein LLP
 
Three Center Plaza
 
Boston, Massachusetts 02108
 
Telephone: 617-880-3485
 
Facsimile:  617-692-3485

 
or at any other address specified by such party in writing upon seven (7) days’
written notice to the other parties.  Any such notice shall be treated as having
been given upon the earlier of (i) actual receipt (by any method of delivery) by
the person to whom the notice is addressed, or (ii) upon delivery to such
address (or refusal to accept delivery).


g.  
Schedule 1 to the Agreement shall be deleted in its entirety and the Exhibit “A”
attached hereto shall be inserted in its place.
 

h.  
The attached Exhibit “B” shall be inserted into the Agreement as new “Schedule
2-b”.
 

5.  
The Obligors hereby ratify, confirm, and reaffirm all and singular the terms and
conditions of the Agreement, the Financing Documents, and the Related Documents,
and acknowledge and agree that, except as otherwise expressly amended pursuant
to the terms and conditions of this Amendment, all terms and conditions of the
Agreement, the Financing Documents, and the Related Documents shall remain in
full force and effect;



 


 
Costs of Collection
 
6.  
The Obligors shall be liable to the Lender for any and all unreimbursed costs,
expenses, and costs of collection (including attorneys’ fees and expenses)
heretofore or hereafter incurred by the Lender in connection with the
protection, preservation, and enforcement by the Lender of its rights and
remedies under the Financing Documents, and/or this Amendment, including,
without limitation, the negotiation and preparation of this Amendment and/or any
matters related thereto.

Waiver of Jury Trial


7.  
The Obligors and the Lender hereby make the following waiver knowingly,
voluntarily, and intentionally, and understand that the other, in entering into
this Amendment, is relying on such a waiver: THE OBLIGORS AND THE LENDER EACH
HEREBY IRREVOCABLY WAIVE ANY PRESENT OR FUTURE RIGHT TO A JURY IN ANY TRIAL OF
ANY CASE OR CONTROVERSY IN WHICH THE OTHER BECOMES A PARTY (WHETHER SUCH CASE OR
CONTROVERSY IS INITIATED BY OR AGAINST SUCH PARTY OR IN WHICH SUCH PARTY IS
JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY ARISES OUT OF, OR IS IN
RESPECT OF, ANY RELATIONSHIP BETWEEN THE OBLIGORS, OR ANY OTHER PERSON, AND THE
LENDER.



[Remainder of Page Intentionally Left Blank]



1227630.1
 
 
 
 

IN WITNESS WHEREOF, this Amendment has been executed as of the date first set
forth above.






YA GLOBAL INVESTMENTS, L.P.
By Yorkville Advisors, LLC, its investment manager,
 
By:_______________________________
Name: Troy Rillo
Title:   Senior Managing Director
 
                 




           


[YA Global Signature Page to First Amendment to Global Forbearance Agreement]
[Signatures continued on following page]




 
 

_________________________________
Kevin Kreisler, Individually


VIRIDIS CAPITAL LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member


GREENSHIFT CORPORATION (f/k/a GS CleanTech Corporation)
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


GS CLEANTECH CORPORATION (f/k/a GS Ethanol Technologies, Inc.)
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


GS COES (YORKVILLE I), LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member


GS CARBON DIOXIDE TECHNOLOGIES, INC.
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


 
GS GLOBAL BIODIESEL, LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member




 
GS AGRIFUELS CORPORATION
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


NEXTGEN ACQUISITION, INC.
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


NEXTGEN FUEL INC.
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


SUSTAINABLE SYSTEMS, INC.
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


SUSTAINABLE SYSTEMS LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member


GS DESIGN, INC. (f/k/a Warnecke Design Service, Inc.)
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Chairman


 
GS RENTALS LLC (f/k/a Warnecke Rentals, LLC)
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member



[Obligors’ Signature Page to First Amendment to Global Forbearance Agreement]
[Signatures continued on following page]
 
 
 
 

ECOSYSTEM TECHNOLOGIES, LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member


GS BIG MANAGEMENT, LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member


GS COES (ADRIAN I), LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member


GS TECHNOLOGY, LLC
 
By_______________________________
Name:               Kevin Kreisler
Title:                 Managing Member

 
 
 
 